DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, with the species as recited in claim 30, in the reply filed on 9/8/2022 is acknowledged.  It is noted that applicant has canceled claim 31 which is directed to non-elected species, as well as claims 33-34 which belong to non-elected Groups II-III.
3.	Claims 23-30 and 32 are currently pending and under examination.
Claim Objections
4.	Claims 23 and 25-27 are objected to because of the following informalities:
Claim 23, line 11: “a first and second terminal sequence” should be changed to “a first and second terminal sequences” to correct the grammatical error.
Claim 23, lines 13-15: “which is added adjacent to the respective ends of and in frame with the open reading frame of the initial coding polynucleotides” should be changed to “which is added adjacent to the respective end[[s]] of and in frame with the open reading frame of the initial coding polynucleotide[[s]]” for more clarity (see “an initial coding polynucleotide” as recited in line 10).
Claim 23, lines 32-33: “a first and a second type IIs recognition sequence” should be changed to “a first and a second type IIs recognition sequences” to correct the grammatical error.
Claim 23, lines 44-45: “the second type IIs recognition sequences of the second terminal sequence” should be changed to “the second type IIs recognition sequence[[s]] of the second terminal sequence” to correct the grammatical error.
Claim 23, line 47: “an extended initial coding polynucleotide of (a)” should be changed to “an extended initial coding polynucleotide of [[(]]a)” for more clarity.
Claim 23, line 48: “a receiving vector of (b)” should be changed to “a receiving vector of [[(]]b)” for more clarity.
Claim 23, lines 51-52: “the first and second type IIs recognition sequence of the receiving vector” should be changed to “the first and second type IIs recognition sequences of the receiving vector” to correct the grammatical error.
Claim 25, line 2: “the first and second terminal sequence” should be changed to “the first and second terminal sequences” to correct the grammatical error.
Claim 26, lines 1-2: “the first and second type IIs recognition sequence of the receiving vector” should be changed to “the first and second type IIs recognition sequences of the receiving vector” to correct the grammatical error.
Claim 27: the wherein clause should be changed to “wherein the first and second type IIs recognition sequences of the receiving vector are recognized by the same type IIs enzyme as the second type IIs recognition sequences of the first and second terminal sequences of the extended initial coding polynucleotide[[s]]” for more clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
7.	Claims 23-30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engler et al. (PLoS ONE 2008, 3(11):e3647).
Regarding claim 23
Engler et al. teach, throughout the whole document, a method for preparing a Tile vector comprising a selectable marker and a coding polynucleotide sequence immediately preceded and followed by a type IIs recognition sequence, wherein the preceding and following recognition sequences are recognized by a same type IIs restriction enzyme, but have an opposite orientation, wherein the Tile vector can be cleaved using a type IIs restriction enzyme recognizing the preceding and following recognition sites resulting in the release of the coding polynucleotide sequence having at its respective ends known overhang sequences, the released coding polynucleotide sequence lacking the preceding and following type IIs recognition sequences; the method comprising: a) providing an initial coding polynucleotide (e.g., gene or DNA fragment of interest (FOI)) and extending the respective ends of the polynucleotide with a first and second terminal sequence wherein each of the terminal sequences comprises: i. a coding extension sequence (3xn) (e.g., 4 bp cleavage site sequence), which is added adjacent to the respective ends of and in frame with the open reading frame of the initial coding polynucleotides; ii. a first type IIs recognition sequence (e.g., BsaI recognition sequence) adjacent to the coding extension sequence wherein the first recognition sequence is oriented such that a type IIs restriction enzyme recognizing the first recognition site can cleave within the coding extension sequence generating an overhang and wherein the first type IIs recognition sequences of the first and second terminal sequences are recognized by a same type IIs enzyme (e.g., BsaI), but have an opposite orientation; iii. a spacer sequence (e.g., any arbitrarily designated sequence segment adjacent to the BsaI recognition sequence) adjacent to or within the first type IIs recognition sequence; iv. a second type IIs recognition sequence (e.g., other type IIs restriction site expected to be present in the entry clone/vector. See page 4, column 2, paragraph 1; page 6, column 2, paragraph 1) adjacent to the spacer sequence wherein the second recognition sequence is oriented such that a type IIs restriction enzyme recognizing the second recognition sequence can cleave the spacer sequence to generate a spacer overhang and wherein the second type IIs recognition sequence is not recognized by a type IIs enzyme recognizing the first type IIs recognition sequence; v. a tail sequence of sufficient length in order to allow binding of a type IIs restriction enzyme to the second recognition sequence (see page 1, column 2, paragraph 1 – page 2, column 2, paragraph 1; page 4, column 2, paragraph 1; page 6, column 2, paragraph 1; Figures 1-2); b) providing a receiving vector (e.g., recipient expression vector) comprising a first nucleotide sequence comprising a selectable marker (e.g., kanamycin resistance gene) positioned between a first and a second type IIs recognition sequence, such that the vector can be cleaved using type IIs recognition enzymes recognizing the first and second type IIs recognition sequences to form: i. a stuffer sequence comprising the first and second type IIs recognition sequences; and ii. a selectable vector fragment comprising the selectable marker but lacking the first and second type IIs recognition sequences and having non-complementary terminal overhangs, wherein one overhang is complementary to the spacer overhang obtained after cleaving the first terminal sequence using a type IIs recognition enzyme recognizing the second type IIs recognition sequence of the first terminal sequence, while the other overhang sequence is complementary to the spacer overhang obtained by cleaving the second terminal sequence using a type IIs restriction enzyme recognizing the second type IIs recognition sequences of the second terminal sequence (see page 1, column 2, paragraph 1 – page 2, column 2, paragraph 1; Figures 1-2); and c) incubating a mixture, wherein the mixture comprises: i. an extended initial coding polynucleotide of (a); ii. a receiving vector of (b); iii. type IIs restriction enzymes recognizing the second type IIs recognition sequences of the terminal sequences of the extended initial coding polynucleotide; iv. type IIs restriction enzymes recognizing the first and second type IIs recognition sequence of the receiving vector; and v. a DNA ligase (e.g., T4 DNA ligase) (see page 1, column 2, paragraph 1 – page 2, column 2, paragraph 1; Figures 1-2).
Regarding claim 24
The method according to Engler et al., wherein the stuffer fragment of the receiving vector comprises a counter-selectable marker (e.g., LacZ alpha fragment) (see paragraph bridging pages 1-2; Figure 1).
Regarding claims 25-27
The method according to Engler et al., wherein the second type IIs recognition sequences of the first and second terminal sequence of the extended polynucleotide are recognized by a same type IIs enzyme; wherein the first and second type IIs recognition sequence of the receiving vector are recognized by a same type IIs enzyme, but have an opposite orientation; wherein the first and second type IIs recognition sequence of the receiving vector are recognized by the same type IIs enzyme as the second type IIs recognition sequences of the first and second terminal sequences of the extended initial coding polynucleotides (see page 1, column 2, paragraph 1 – page 2, column 2, paragraph 1; page 4, column 2, paragraph 1; page 6, column 2, paragraph 1; Figures 1-2).
Regarding claim 28
The method according to Engler et al., wherein the receiving vector comprises two multiple cloning sites, a first multiple cloning site comprising a succession of multiple different type IIs recognition sequences and a second multiple cloning site comprising oppositely oriented type IIs recognition sequences recognized by the same type IIs enzymes as those in the first multiple cloning site, wherein the multiple cloning sites comprise the first and second type IIs recognition sequences of the receiving vector, which are recognized by a same type IIs enzyme as the second type IIs recognition sequences of the first and second terminal sequences of the extended initial coding polynucleotide (see page 3, column 2, paragraphs 2-3; Figure 3). 
Regarding claims 29-30
The method according to Engler et al., wherein the initial coding polynucleotide is extended with the terminal sequences using a polymerase chain reaction (PCR), wherein the PCR involves the use of tailed forward and reverse primers annealing on the respective ends of the initial coding polynucleotide, wherein the tail of the forward primer adds the first terminal sequence and the tail of the reverse primer adds the second terminal sequence; wherein the PCR is an error prone PCR (e.g., any PCR would generate error and thus could be regarded as error prone PCR) thus generating a multitude of vectors, which vary from one another in that they comprise random mutants of the initial coding polynucleotide (see page 4, column 2, paragraph 1 – page 5, column 1, paragraph 1; Figures 4-5).
Regarding claim 32
The method according to Engler et al., wherein the method further comprises a directed mutation in the sequence of the initial coding polynucleotide in the Tile vector via the Kunkel method, PCR site-directed mutagenesis with mismatch primers, or a whole plasmid mutagenesis method (see page 4, column 2, paragraph 1).
Conclusion
8.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1675